DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of the Claims
In the After-Final Reply filed 28 January 2022, Applicant did not amend the claims.  Claims 1-8, 12, and 13 are pending.  
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
The Terminal Disclaimer filed by Applicant on 28 January 2022 has been approved by the Patent Office.  Accordingly, the obviousness-type double patenting rejection set forth in the final Office action (14 October 2021) is withdrawn.  The examiner appreciates Applicant’s effort to advance prosecution.
The examiner notes that (i) the objection, (ii) the rejection under 35 U.S.C. 112(b), and (iii) the rejection under 35 U.S.C. 112(d) set forth in the final Office action were withdrawn in the recent Advisory Action (28 January 2022) in view of the claim amendments made by Applicant in the After-Final Reply filed 29 December 2021, which were entered.  
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.
Claims 1-8, 12, and 13 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
18 February 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611